 Case: 4:20-cv-00919-DDN Doc. #: 33 Filed: 11/16/20 Page: 1 of 3 PageID #: 566




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

HAIS, HAIS, AND GOLDBERGER, P.C.,               )
                                                )
               Plaintiff,                       )
                                                )     Case No: 4:20 CV 919 DDN
v.                                              )
                                                )
SENTINEL INSURANCE CO., LTD.,                   )
               Defendant.                       )
                                                )

                  SECOND NOTICE OF SUPPLEMENTAL AUTHORITY

       Comes now Defendant Sentinel Insurance Company, Ltd., with a second notice of

supplemental authority pursuant to the Court’s order granting the parties’ joint motion for leave

to file supplemental authority. (Doc. 32). Sentinel requests that the Court take notice of the

following supplemental authority in connection with its motion to dismiss, which consists of trial

court rulings in other Covid-19-related coverage suits from around the country entered after the

close of briefing on the motion to dismiss in this case:

           •   Goodwill Indus. Of Cent. Okla., Inc. v. Philadelphia Indem. Ins. Co., No. 20-cv-
               511 (W.D. Okla. Nov. 9, 2020) (attached as Exhibit A);

           •   Brian Handel D.M.D., P.C. v. Allstate Ins. Co., No. 20-cv-3198, 2020 WL
               654893 (E.D. Pa. Nov. 6, 2020) (attached as Exhibit B);

           •   N&S Restaurant LLC v. Cumberland Mut. Fire Ins. Co., No. 20-cv-5289, 2020
               WL 6501722 (D.N.J. Nov. 5, 2020) (attached as Exhibit C);

           •   MAC Property Group LLC & The Cake Boutique LLC v. Selective Fire and
               Casualty Ins. Co., No. L-2629-20 (N.J. Super. Ct. Nov. 5, 2020) (attached as
               Exhibit D);

           •   Real Hospitality, LLC v. Travelers Cas. Ins. Co. of Am., No. 20-cv-0087, 2020
               WL 6503405 (S.D. Miss. Nov. 4, 2020) (attached as Exhibit E);

           •   Nahmad v. Hartford Cas. Ins. Co., No. 20-cv-22833, 2020 WL 6392841 (S.D.
               Fla. Nov. 2, 2020) (attached as Exhibit F);
 Case: 4:20-cv-00919-DDN Doc. #: 33 Filed: 11/16/20 Page: 2 of 3 PageID #: 567




         •   FAFB LLC v. Blackboard Ins. Co., No. L-000892-20 (N.J. Super. Ct. Oct. 30,
             2020) (attached as Exhibit G).


Dated: November 16, 2020

Respectfully submitted,


By:     /s/ Patrick J. Kenny
       Patrick J. Kenny      MO #38032
       ARMSTRONG TEASDALE LLP
       7700 Forsyth Blvd., Suite 1800
       St. Louis, Missouri 63105
       314.621.5070
       314.621.5065 (facsimile)
       pkenny@atllp.com


       James L. Brochin
       (admitted pro hac vice)
       Khristoph A. Becker
       (admitted pro hac vice)
       STEPTOE & JOHNSON LLP
       1114 Avenue of the Americas
       New York, New York 10036
       Phone: (212) 506-3900
       Fax: (212) 506-3950
       jbrochin@steptoe.com
       kbecker@steptoe.com

       Sarah D. Gordon
       (admitted pro hac vice)
       STEPTOE & JOHNSON LLP
       1330 Connecticut Avenue NW
       Washington, DC 20036
       Phone: (202) 429-3000
       Fax: (202) 429-3902
       sgordon@steptoe.com

Attorneys for Defendant Sentinel Insurance
Company, Ltd.




                                             2
 Case: 4:20-cv-00919-DDN Doc. #: 33 Filed: 11/16/20 Page: 3 of 3 PageID #: 568




                                CERTIFICATE OF SERVICE

       I hereby certify that on November 16, 2020, the foregoing was filed electronically with

the Clerk of the Court to be served by operation of the Court’s electronic filing system upon all

counsel of record.

                                                          /s/ Patrick J. Kenny
                                                          Patrick J. Kenny




                                                 3
